Appeal by claimant from a decision of the Workmen’s *711Compensation Board disallowing a claim for disability compensation. Claimant was the president of the employer. That he is suffering from a coronary occlusion and is totally disabled is not disputed. The board has found that he did not sustain an accident arising out of and in the course of his employment. Claimant testified that at about noon on December 26, 1953, while at the employer’s plant at Saugerties, New York, he tried to move two heavy rolls of paper, weighing 250 pounds each, and, while doing so, felt a sharp pain in his chest. There was no one present at the time except claimant’s brother. Claimant did not consult a doctor at the time. He rode in an automobile to New York City, some 120 miles away, the trip lasting three or three and one-half hours. The first attending physician saw claimant on the following day, December 27th. Claimant was admitted to the hospital on December 28th. He did not give a history of the accident, but the hospital records indicate a history of pain after dinner. The first attending physician was paid by claimant and his report was dated March 1,1954. The employer’s report of injury, signed by claimant’s brother, is undated and was filed February 9, 1954. The board, in its memorandum of decision, suggests that surrounding circumstances “ cast a grave doubt upon the claimant’s credibility ”, and further says: “ After review of the record, the Board concludes and finds that the claimant did not sustain the accident, as alleged.” The credibility of witnesses and the determination of questions of fact are exclusively within the province of the board. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ. [See post, p. 793.]